Smith, C. J.,
delivered the opinion of the court.
It appears from appellee’s own evidence that appellant offered him five hundred dollars to tear down and rebuild the house, and while he did not formally accept the 'offer, he proceeded to do the work pursuant thereto, which amounts to the same thing; so that he should not have been permitted to recover on the theory that he did the work under an implied promise on the part of appellant to pay him therefor so much as it might be reasonably worth. Whether or not appellee is entitled to additional compensation for extra work, if any, done by him because of changes made at the request of appellant in the plan for rebuilding the house is not presented by this record, for the reason that the declaration contains no count setting forth a claim therefor.

Reversed and remanded.

On MOTION TO CoEEEGT JUDGMENT.
The motion to correct the opinion heretofore rendered in this case is really a suggestion of error, arid will be treated as such. It may be that appellee’s claim for additional compensation for extra work alleged to have been done by him is presented by the fifth count for his declaration, and since a decision of that question is not necessary to a disposition of the cause on this appeal, we will express no opinion relative thereto. Consequently, the former opinion will be corrected to the extent of eliminating therefrom that portion thereof referring to such additional compensation, all'of which is contained in the last sentence of the opinion.